DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1
Claims 1, 14 are  directed to a method and apparatus. Therefore, claims 1, 13 are within at least one of the four statutory categories.

101 Analysis-Step2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claims 1, 14 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

1.  A method for monitoring an electric motor of a hydraulic
brake system for a motor vehicle, wherein the method comprises:
calculating a first torque of the motor during operation of the electric motor on the basis of one or more first values,
calculating a second torque of the motor during the operation of the electric motor on the basis of one or more second values different from the one or more first values, and
detecting a malfunction on the basis of a comparison of the first torque and of the second torque.

The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical calculation” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculating…” in the context of this claim encompasses a person computing torques of the motor using different values obtained. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):


1.  A method for monitoring an electric motor of a hydraulic
brake system for a motor vehicle, wherein the method comprises:
calculating a first torque of the motor during operation of the electric motor on the basis of one or more first values,
calculating a second torque of the motor during the operation of the electric motor on the basis of one or more second values different from the one or more first values, and
detecting a malfunction on the basis of a comparison of the first torque and of the second torque.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” “calculating”…,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the calculating steps of the torque of the motor are recited at a high level of generality (i.e. as a general means obtaining values and computing a torque value), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The detecting is also recited at a high level of generality (i.e. a comparison step of the two torque values calculated), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the detecting step… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “calculating a first torque…,” “calculating a second toruqe,…, and “detecting a malfunction…,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “calculating” and “detecting” are well-understood, routine, and conventional activities because the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “calculating and detecting…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere detecting by comparing two data values is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 2-11, 14-15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-11, 14-15  are not patent eligible under the same rationale as provided for in the rejection of [independent claim].
Therefore, claim(s) 1-11, 13-15 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pennala (US 2018/0201243) in view of Huang (US 2017/0297549)
As to claim 1 Pennala discloses a method for monitoring an electric motor of a hydraulic brake system for a motor vehicle, wherein the method comprises: 
calculating a first torque of the motor(Paragraph 41 “Referring again to FIG. 2, and with continuing reference to FIGS. 1 and 3, fault indication module 225 receives estimated specific torque 315 and generates fault data 330.”), 
calculating a second torque of the motor(Paragraph 41 “Fault indication module 225 compares estimated specific torque 315 with threshold values, such as government regulated minimum specific torque values or specific torque values[second torque] that may indicate faulty brake hardware”), and 
detecting a malfunction on the basis of a comparison of the first torque and of the second torque (Paragraph 41 “Fault data 330 indicates that estimated specific torque 315 is outside of the threshold values. A maintenance module 230 receives fault data 330 for indicating to a driver/passenger or to controller 34 that brake system maintenance should be performed.”). 
Pennala does not explicitly disclose that these torques are calculated during operation of the electric motor.
Huang teaches that these torques are calculated during operation of the electric motor (Paragraph “According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque of the electric motor of the electric-assist braking system and an estimated output torque. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 of a fault signature profile”)
Huang teaches that the first torque is based on one or more first values and that the second torque is calculated on the basis of one or more second values different form the one or more first values(Paragraph 37-38 “In further examples, the controller may compare values from two different model-based estimates as a way to derive components of a fault signature profile instead of comparing estimates to measured values. Referring collectively to FIG. 3 and FIG. 4, two different models may be used to calculate resistive torque at the friction brake. FIG. 3 includes system diagram 300 for determining friction brake torque based on an upper-level foundation brake model. Model 302 includes as an input the measured pressure at the friction brake piston, as well as physical properties for the rotor of the wheel and brake pad. Input 304 includes the measured pressure at the wheel caliper P.sub.wc, and output 306 represents a first estimate of brake torque T.sub.b,est1. Referring to FIG. 4, a system diagram 400 depicts a model for determining brake torque based on a lower-level tire and wheel dynamics model. The model includes a first component 402 representing tire physical properties. Based on input 404 that includes vehicle velocity V.sub.x, wheel rotation speed ω.sub.i, and vehicle acceleration a.sub.x, the model provides output 406 representing an estimated longitudinal tire force F.sub.x,est. The model also includes a second portion 408 representing an inverse wheel dynamics model. Based on inputs V.sub.x, ω.sub.i, a.sub.x, and as well as F.sub.x,est, the second portion 408 provides a second estimate of brake torque T.sub.b,est2. According to aspects of the present disclosure the controller may be programmed to calculate a deviation between a first model-based estimate of a brake torque and a second model-based estimate of brake torque. The difference between the two different model-based torques may be used as a deviation component D.sub.8,i, which may be calculated separately for each wheel.”).
It would have been an obvious to one of ordinary skill to modify Pennala to include the teachings the second values being different form the one or more first values for the purpose of detecting malfunctions in the braking system.
As to claim 2 Huang teaches a method wherein the first torque is a motor load torque(Paragraph 29).
It would have been an obvious to one of ordinary skill to modify Pennala to include the teachings of calculating a motor load torque for the purpose of determining a fault in the brake system.
As to claim 3 Huang teaches a method wherein the first torque is calculated on the basis of an electrical motor torque, a moment of inertia and a motor angular acceleration(Paragraph 28-29 “[0028] Equation (4) below characterizes aspects of dynamic behavior of electric motor torque. j {dot over (ω)}=ΨI−ƒ+T.sub.t  (4)
Where j is the motor moment of inertia, {dot over (ω)} is a motor acceleration, ƒ is a coefficient of friction of the motor, and T.sub.t is the load torque applied to the motor. The controller is programmed to estimate a model-based expected system torque as shown below in equation (5) below. T.sub.t,est=Ψ.sub.0I.sub.m−ƒ.sub.0ω.sub.m−ƒ.sub.0{dot over (Ψ)}.sub.m  (5)”). 
As to claim 4 Huang teaches a method wherein the first torque is calculated as follows: the electrical motor torque minus the moment of inertia multiplied by the motor angular acceleration (Paragraph 28-29). 
As to claim 5 Huang teaches a method wherein the motor angular acceleration is extracted by an observer(Paragraph 28-29). 
As to claim 6 Pennala discloses a method wherein the second torque is calculated at least partially on the basis of a measured hydraulic pressure (Paragraph 44). 
As to claim 9 Pennala discloses a method wherein the comparison comprises the following: calculating a difference between the first torque and the second torque, comparing the difference with a predetermined threshold value, and detecting a malfunction if the difference exceeds the predetermined threshold value(Paragraph 41). 
As to claim 10 Pennala discloses a method wherein the method is executed if the motor is actuated by an electronic control module, without taking into account a user activation of a brake pedal or an activation request by a function which is executed in the electronic control module(Paragraph 41). 
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 Pennala discloses a hydraulic brake system for a vehicle, wherein the brake system comprises: 
a linear actuator piston for generating hydraulic pressure, an electric motor which is designed to drive the linear actuator piston, a pressure sensor for measuring the hydraulic pressure, and an electric control module which is configured to drive the electric motor, to receive the measured pressure and to execute a method as claimed in claim 11(Paragraph 20, 44). 
As to claim 13 Pennala discloses a non-volatile computer-readable storage medium which contains instructions which, when executed by an electronic control module, cause the electronic control module to execute a method for monitoring an electric motor of a hydraulic brake system for a motor vehicle, including:
calculating a first torque of the motor(Paragraph 41 “Referring again to FIG. 2, and with continuing reference to FIGS. 1 and 3, fault indication module 225 receives estimated specific torque 315 and generates fault data 330.”), 
calculating a second torque of the motor(Paragraph 41 “Fault indication module 225 compares estimated specific torque 315 with threshold values, such as government regulated minimum specific torque values or specific torque values[second torque] that may indicate faulty brake hardware”), and 
detecting a malfunction on the basis of a comparison of the first torque and of the second torque(Paragraph 41 “Fault data 330 indicates that estimated specific torque 315 is outside of the threshold values. A maintenance module 230 receives fault data 330 for indicating to a driver/passenger or to controller 34 that brake system maintenance should be performed.”). 
Pennala does not explicitly disclose that these torques are calculated during operation of the electric motor.
Huang teaches that these torques are calculated during operation of the electric motor(Paragraph “According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque of the electric motor of the electric-assist braking system and an estimated output torque. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 of a fault signature profile.”)
Huang teaches that the first torque is based on one or more first values and that the second torque is calculated on the basis of one or more second values different form the one or more first values(Paragraph 37-38 “In further examples, the controller may compare values from two different model-based estimates as a way to derive components of a fault signature profile instead of comparing estimates to measured values. Referring collectively to FIG. 3 and FIG. 4, two different models may be used to calculate resistive torque at the friction brake. FIG. 3 includes system diagram 300 for determining friction brake torque based on an upper-level foundation brake model. Model 302 includes as an input the measured pressure at the friction brake piston, as well as physical properties for the rotor of the wheel and brake pad. Input 304 includes the measured pressure at the wheel caliper P.sub.wc, and output 306 represents a first estimate of brake torque T.sub.b,est1. Referring to FIG. 4, a system diagram 400 depicts a model for determining brake torque based on a lower-level tire and wheel dynamics model. The model includes a first component 402 representing tire physical properties. Based on input 404 that includes vehicle velocity V.sub.x, wheel rotation speed ω.sub.i, and vehicle acceleration a.sub.x, the model provides output 406 representing an estimated longitudinal tire force F.sub.x,est. The model also includes a second portion 408 representing an inverse wheel dynamics model. Based on inputs V.sub.x, ω.sub.i, a.sub.x, and as well as F.sub.x,est, the second portion 408 provides a second estimate of brake torque T.sub.b,est2. According to aspects of the present disclosure the controller may be programmed to calculate a deviation between a first model-based estimate of a brake torque and a second model-based estimate of brake torque. The difference between the two different model-based torques may be used as a deviation component D.sub.8,i, which may be calculated separately for each wheel.”).
It would have been an obvious to one of ordinary skill to modify Pennala to include the teachings the second values being different form the one or more first values for the purpose of detecting malfunctions in the braking system.
As to claim 14 the claim is interpreted and rejected as in claim 3.
As to claim 15 the claim is interpreted and rejected as in claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pennala (US 2018/0201243) in view of Huang (US 2017/0297549), as applied to claim 1 above, and in further view of  Maron (US 20100308645)
As to claim 7 Huang teaches a method wherein the second torque is calculated at least partially on the basis of a measured hydraulic pressure, a transmission ratio, an area of a linear actuator piston which is driven by the motor(Paragraph 36) 
It would have been an obvious to one of ordinary skill to modify Pennala to include the teachings of calculating the torque based on the hydraulic pressure for the purpose of determining a fault in the brake system.
Pennala does not explicitly disclose an efficiency constant. Maron teaches of an efficiency constant (Paragraph 80).  It would have been obvious to one of ordinary skill to modify Pennala to include the teachings of an efficiency constant for the purpose of calculating a torque on the motor.
As to claim 8 the combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating a second torque of the motor
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving calculating a torque on a motor, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because the cited references and applicant are calculated directed to calculating a motor torque, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of calculating the torque on the motor.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 5 of the applicants arguments applicants argue that “the first torque is calculated on the basis of an electrical motor torque, a moment of inertia and a motor angular acceleration”
The examiner respectfully disagrees with the applicants arguments.  Huang teaches a method wherein the first torque is calculated on the basis of an electrical motor torque, a moment of inertia and a motor angular acceleration(Paragraph 28-29 “Equation (4) below characterizes aspects of dynamic behavior of electric motor torque.
j {dot over (ω)}=ΨI−ƒ+T.sub.t  (4)
[0029] Where j is the motor moment of inertia, {dot over (ω)} is a motor acceleration, ƒ is a coefficient of friction of the motor, and T.sub.t is the load torque applied to the motor. The controller is programmed to estimate a model-based expected system torque as shown below in equation (5) below.
T.sub.t,est=Ψ.sub.0I.sub.m−ƒ.sub.0ω.sub.m−ƒ.sub.0{dot over (Ψ)}.sub.m  (5)”).”)
On page 5 of the applicants arguments applicants argue with respect to claim 7 that the prior art does not teach “the second torque is calculated on the basis of at least each of a measured hydraulic pressure, a transmission ratio, an area of a linear actuator piston which is driven by the motor, and an efficiency constant.”
The examiner respectfully disagrees with the applicants arguments.  Maron teaches (Paragraph 38-60 “In the exemplary embodiments of the method according to aspects of the invention which are explained below, the following symbols are used for the elements and physical variables of the parking brake which are specified below: [0039] Motor 28 [0040] Motor constant: k.sub.t [0041] Resistance of motor winding (incl. feed line): R.sub.mot [0042] Inductance of motor (incl. feed line): L.sub.mot [0043] Temperature-dependence of motor constant: c.sub.kt [0044] Moments of mass inertia (estimated): .theta. [0045] Nominal current: i.sub.nom [0046] Nominal voltage: u.sub.nom [0047] Nominal rotational speed: n.sub.nom [0048] Nominal torque: M.sub.nom [0049] Gear mechanism 24 [0050] Transmission ratio of first stage 25: u.sub.1 [0051] Transmission ratio of second stage 26: u.sub.2 [0052] Positive pitch/efficiency: p [0053] Actuator 5 [0054] Overall transmission ratio u [0055] Overall efficiency .eta. [0056] Constant frictional torque M.sub.RO [0057] Rigidity of caliper c [0058] Piston [0059] Effective diameter: d [0060] Effective area: A.sub.eff”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             7/1/2022